                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


WAUKESHA COUNTY ENVIRONMENTAL
ACTION LEAGUE; and
COALITION OPPOSED TO THE WEST
WAUKESHA BYPASS, UA,

                  Plaintiffs,
                                                  Case No. 15-cv-801-pp
      v.

UNITED STATES DEPARTMENT OF
TRANSPORTATION; ANTHONY FOXX, Secretary
of Transportation; FEDERAL HIGHWAY
ADMINISTRATION; GREGORY G. NADEAU, Acting
Administrator, Federal Highway Administration;
and DAVE ROSS1, Secretary of the State of Wisconsin
Department of Transportation,

                  Defendants.


           ORDER DENYING PLAINTIFFS’ APPEAL OF AGENCY
            DECISION (DKT. NO. 27) AND DISMISSING CASE


      “The West Waukesha Bypass”—a highway construction project

contemplated by Waukesha County since as early as 1951—is a misnomer.

Due to the area’s development, the “bypass” would no longer “bypass” the city,

but would be an “arterial roadway”2 on the west side of Waukesha. After


1Dave Ross succeeded Mark Gottlieb as Secretary of the Wisconsin
Department of Transportation on January 7, 2017; the court substituted Dave
Ross as a party on January 20, 2017.

2 Neither party disputes the characterization of the project as an arterial
roadway. Neither party, however, defines this phrase in briefs, and it is not
defined in the administrative record. Merriam Webster’s Online Dictionary
                                        1
several years of review, the project gained the necessary agency approvals to

begin construction—only this case remains. The plaintiffs have asked this

court to review the project’s approval, claiming that the defendants “bypassed”

various procedural requirements. The court will deny the plaintiffs’ request and

dismiss the case.

I.    FACTUAL BACKGROUND

      This highway project is colloquially known as the “West Waukesha

Bypass.” Final Environmental Impact Statement (“Final EIS”) §1.1.1 at

AR1059. The project involves the construction of an “arterial roadway” on the

west side of the City of Waukesha, in a “project corridor” running north-south

between Rolling Ridge Drive on its northern end and the intersection of

Wisconsin Highway 59 and County Highway X on its southern end. Id.; Dkt.

No. 37 at 1-2. The project corridor consists of roadways with varying

characteristics, including “substandard hills and curves, high number of

access points, narrow shoulders, and substandard stopping sight distance and

intersection sight distance. . . .” Final EIS §1.4 at AR1085. Because “[t]he gap

in the circumferential route around the city of Waukesha creates increased

demand on project area roads and impedes the flow of people and goods into

and out of the area,” the defendants proposed to build a “more reliable north-

south arterial on the west side of Waukesha . . . to connect the area south of

Waukesha with I-94.” Id.


defines “arterial” as “of, relating to, or constituting through traffic.” Merriam-
Webster’s Online Dictionary, https://www.merriam-
webster.com/dictionary/arterial (last visited Oct. 18, 2018).
                                         2
       On May 11, 2010, the Federal Highway Administration (“FHWA”)

announced that, in conjunction with the United States Department of

Transportation (“USDOT”), the Wisconsin Department of Transportation

(“WisDOT”) and the Waukesha County Department of Public Works, it would

prepare an Environmental Impact Statement (“EIS”) for the proposed project.

Dkt. No. 31 at 11. The agencies released a Draft EIS on October 12, 2012, after

“open house public information meetings” in May, July and August of 2010

and February of 2011. Dkt. No. 37 at 7; Draft EIS at AR70. The Draft EIS

stated:

      The purpose of the West Waukesha Bypass is to provide a safe
      and efficient north-south arterial roadway on the west side of
      the City of Waukesha to complete the long-planned
      circumferential route around Waukesha; to accommodate
      growing traffic volumes along the corridor; and to improve
      roadway deficiencies that include tight curves, steep hills,
      narrow lanes, and lack of shoulders. The proposed
      improvements address two major needs:

          Improve safety by providing a roadway that meets current
          design standards.
          Accommodate traffic demand generated by existing and
          planned development within and outside the study
          corridor.

      The need for the proposed action is demonstrated through a
      combination of factors that include project history, regional/
      local transportation and land-use planning, traffic demand,
      safety concerns, existing roadway deficiencies, system linkage,
      and environmental aspects.

Draft EIS at AR66.

      After release of the draft EIS, the defendant agencies held a hearing at

Waukesha North High School from four p.m. to eight p.m. on November 13,



                                       3
2012. Final EIS §6.1 at AR1460. “The public hearing was a hybrid of the open

house and formal hearing formats.” Id. More specifically,

      Representatives from WisDOT [the Wisconsin Department of
      Transportation], Waukesha County, and the consultant team
      were available to review project alternatives, listen to
      comments, answer questions, and explain procedures for
      providing testimony. At 5 p.m., the hearing chairman convened
      a formal hearing in the school auditorium. Three formats were
      available for providing testimony at the hearing: public
      testimony to a panel of project representatives in the
      auditorium, private oral testimony to court reporters, and
      written comment forms, letters, or e-mail. Comment forms or
      letters could also be mailed after the public hearing, or
      comments could be e-mailed to the project’s e-mail address. . .
      . All forms of testimony were given equal consideration. The
      duration of the comment period for the Draft EIS was October
      26 to December 10, 2012.

Id.

      In September 2014, the defendants issued the project’s Final EIS. Final

EIS at AR1021. The project’s purpose and need statement remained the same

in the Final EIS as in the Draft EIS. Dkt. No. 31, at 13; compare Draft EIS at

AR66 with Final EIS at AR1026. The Final EIS chose and analyzed the

“preferred alternative” from the Draft EIS for the project: a “4-lane divided TT2

Alignment between I-94 and the Wisconsin and Southern Railroad and the 4-

lane divided Pebble Creek West Alternative between the railroad and WIS 59.”

Final EIS §2.6, at AR1137. Using the Final EIS, the defendants issued a Record

of Decision (“ROD”) on January 20, 2015 which selected this “preferred

alternative” for the construction of the project. Dkt. No. 31 at 13; ROD at AR3.

      A year later, in 2016, the defendants proposed to redesign a portion of

the project. Dkt. No. 37 at 10. The re-design sought to shift a segment of the

                                        4
project’s alignment to avoid impacting a wetland. Id. To analyze the

environmental effects of this proposed new alignment—called the “Rotated

Pebble Creek West” alternative—the agencies produced and released a

reevaluation document on July 22, 2016. Id. In the reevaluation, the

defendants concluded that a supplemental EIS was unnecessary:

      All resource studies undertaken as part of the final EIS included
      the location of the Rotated Pebble Creek West alignment which is
      located between the Pebble Creek West and Pebble Creek Far
      West alternatives. Even though resource studies did not
      contemplate the Rotated Pebble Creek West alignment, the
      studies were re-evaluated to a level that supports their
      sufficiency in concluding that there are no new significant
      impacts as a result of the rotated alignment.

Reevaluation at 16, at AR29873.

II.   PROCEDURAL HISTORY

      On July 2, 2015, plaintiffs Waukesha County Environmental Action

League and Coalition Opposed to the West Waukesha Bypass, UA filed this

lawsuit for declaratory and injunctive relief against the above-named

defendants. Dkt. No. 1. On December 15, 2015, Judge Rudolph T. Randa (to

whom the case originally was assigned) conducted a scheduling conference in

which the parties “agree[d] to handle the case as an administrative appeal and

dispense with summary judgment format . . . .” Dkt. No. 14 at 1. On November

27, 2016, the plaintiffs filed an amended complaint, adding allegations

pertaining to the project’s 2016 re-design. Dkt. No. 27. The amended complaint

asked the court to: (1) declare that the Final EIS, the ROD and the reevaluation

violate the National Environmental Policy Act (“NEPA”), the Federal-Aid


                                       5
Highways Act, the Endangered Species Act (“ESA”), and the Administrative

Procedure Act (“APA”); (2) set aside and remand the Final EIS, the ROD and the

reevaluation; (3) enjoin the defendants from taking any action in furtherance of

implementing the Final EIS, the ROD, and the reevaluation until they come

into compliance with federal law; and (4) award plaintiffs their costs and

attorney’s fees. Id. at 35.

      The plaintiffs filed a fifty-page brief in support of their positions on

December 16, 2016. Dkt. No. 31. On January 20, 2017, the defendants filed

two separate opposition briefs—one by defendant Mark Gottleib (now Dave

Ross), Dkt. No. 36, and one by the remaining “federal defendants.” Dkt. No. 37.

The plaintiffs filed a reply on February 20, 2017. Dkt. No. 38. Three months

later, the plaintiffs filed a document titled “Plaintiffs’ Notice of Project

Construction Activities and Request for an Expedited Ruling.” Dkt. No. 40. This

motion stated that the Wisconsin Department of Transportation had started

construction activities on the northern end of the project, and urged the court

“to issue a ruling on the merits of Plaintiffs’ NEPA claim as expeditiously as the

Court’s schedule permits.” Dkt. No. 40 at 1-2. The court heard oral argument

on July 11, 2017. Dkt. No. 43. It has taken the court time to issue its ruling,

which spurred the plaintiffs to file two further documents: (1) a “notice

regarding status of work on project and request for a ruling,” dkt. no. 44; and

(2) an unopposed motion for a telephonic status conference to ask for

emergency injunctive relief, dkt. no. 45.




                                           6
III.   DISCUSSION

       A.    Standard of Review

       At the initial scheduling conference, the parties agreed to forego the

summary judgment process, and asked the court to review the findings of the

administrative agency. Dkt. No. 14. The APA governs a district court’s review of

agency action under NEPA, Ind. Forest All., Inc. v. U.S. Forest Serv., 325 F.3d

851, 858 (7th Cir. 2003), and requires a reviewing court to “hold unlawful and

set aside agency action, findings, and conclusions found to be—(A) arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5

U.S.C. §706(2)(A). The Supreme Court has explained that

       in making the factual inquiry concerning whether an agency
       decision was ‘arbitrary or capricious,’ the reviewing court ‘must
       consider whether the decision was based on a consideration of
       the relevant factors and whether there has been a clear error of
       judgment.’ This inquiry must ‘be searching and careful,’ but ‘the
       ultimate standard of review is a narrow one.’

Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 379 (citing Citizens to Preserve

Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971)).

       A reviewing court makes two inquiries: “1) whether the agency’s decision

was based on a consideration of the relevant factors; and 2) whether the agency

has made a clear error in judgment.” Envtl. Law & Policy Ctr. v. U.S. Nuclear

Regulatory Comm’n, 470 F.3d 676, 682 (7th Cir. 2006). A court “cannot

substitute its own judgment for that of the agency as to the environmental

consequences of its actions. In fact, in applying the arbitrary and capricious




                                         7
standard, this Court’s only role is to ensure that the agency has taken a hard

look at environmental consequences.” Id. (internal citations omitted).

“‘If an agency considers the proper factors and makes a factual determination

on whether the environmental impacts are significant or not, that decision

implicates substantial agency expertise and is entitled to deference.’” Highway

J Citizens Grp. v. Mineta, 349 F.3d 938, 953 (7th Cir. 2003) (quoting Ind.

Forest All., 325 F.3d at 859).

      “NEPA ‘does not mandate particular results, but simply prescribes the

necessary process.’” Id. (quoting Robertson v. Methow Valley Citizens Council,

490 U.S. 332, 349 (1989)). A reviewing court “is not empowered to examine

whether the agency made the ‘right’ decision, but only to determine whether, in

making that decision, the agency followed the procedures prescribed by NEPA.”

Habitat Educ. Ctr., Inc. v. U.S. Forest Serv., 593 F. Supp. 2d 1019, 1024 (E.D.

Wis. 2009) (citing Mineta, 349 F.3d at 952)).

      [A] court must be careful not to “‘flyspeck’ an agency's
      environmental analysis, looking for any deficiency, no matter how
      minor.” Nat'l Audubon Soc'y [v. Dep’t of the Navy], 422 F.3d [174,] .
      . . 186 [(4th Cir. 2005)]. With a document as complicated and
      mired in technical detail as an EIS, it will always be possible to
      point out some potential defect or shortcoming, or to suggest some
      additional step that the agency could have taken to improve its
      environmental analysis. An EIS is unlikely to be perfect, and
      setting aside an EIS based on minor flaws that have little or no
      impact on informed decision-making or informed public
      participation would defy common sense. Thus, rather than getting
      bogged down in possible technical flaws, a court must “take a
      holistic view of what the agency has done to assess environmental
      impact.” Id. Further, courts must remember that it is the agency,
      and not the court, that has the technical expertise required to

                                       8
      perform the environmental analysis in the first place. This means
      that judicial review of an EIS must be deferential, especially when
      it comes to the scientific and technical details that make up the
      heart of the analysis.

Habitat Educ. Ctr., 593 F. Supp. 2d at 1025.

      B.    Discussion

            1. The “public hearing” requirement under 23 U.S.C. §128

      The plaintiffs allege that under the Federal-Aid Highways Act, Title 23

United States Code §128, the defendants failed to provide a “public hearing”

prior to the project’s approval. Dkt. No. 31 at 17. They assert that the format of

the hearing in November of 2012 (referred to by the parties as a “hybrid

hearing”) did not “provide the ‘direct link between the public and government

representatives that Congress envisioned.’” Id. at 18 (quoting Highway J

Citizens Grp. v. U.S. Dep’t of Transp., 656 F. Supp. 2d 868, 884-85 (E.D. Wis.

2009)).

      Specifically, the plaintiffs contend that the hybrid meeting undermined

the purpose of a “public hearing” by diluting the opportunities for one citizen to

learn about the views of a fellow citizen. Id. at 18. They say that some members

of the public missed their opportunity to hear other citizens’ viewpoints

because the hybrid hearing intentionally set up different testimonial activities

at the same time. Id. at 18-19. And, plaintiffs claim, citizens should not have

had to make the choice between testimonial activities. Id. They cite Highway J,

656 F. Supp. 2d at 897, in which a court in this district held that a purely




                                        9
“open house”-style forum did not qualify as a “public hearing” under 23 U.S.C.

§128.

        The defendants respond that the Highway J decision considered only

whether “open house”-type hearings could satisfy the “public hearing”

requirement of 23 U.S.C. §128. Dkt. No. 37 at 11. They contend that because

they conducted a hybrid hearing—more than just an “open house”—the 2009

Highway J decision does not compel the court to set aside the agency’s

decision. Id. The defendants characterize the hybrid hearing as “supplementing

the town hall format with other methods of public comment[,]” and argue that

“any person who wished to hear the publicly-presented testimony could do so

without losing the opportunity to provide testimony in writing or privately.” Id.

at 11-12.

        The Federal-Aid Highways Act imposes requirements on state agencies

that apply to receive federal funding under this statute. Section 128 of the Act

requires that

        [a]ny State transportation department which submits plans for
        a Federal-aid highway project involving the bypassing of, or
        going through, any city, town, or village, either incorporated or
        unincorporated, shall certify to the Secretary that it has had
        public hearings, or has afforded the opportunity for such
        hearings, and has considered the economic and social effects of
        such a location, its impact on the environment, and its
        consistency with the goals and objectives of such urban
        planning as has been promulgated by the community.

23 U.S.C. §128 (emphasis added).




                                        10
      The plaintiffs correctly note that the statute does not define a “public

hearing,” or prescribe a necessary format. Dkt. No. 31 at 17; citing Highway J,

656 F. Supp. 2d at 895. The implementing regulation, 23 C.F.R.

§771.111(h)(2)(vii), requires only “an opportunity for public involvement in

defining the purpose and need and the range of alternatives.”

      In Highway J Citizens Grp. v. U.S. Dep’t of Transp. et al, Judge Adelman

considered whether the WisDOT’s “open house” qualified as a “public hearing”

under 23 U.S.C. §128. Highway J, 656 F. Supp. 2d at 894-97. For that project,

the

      WisDOT held an ‘open house.’ It held this open house at a local
      church over the course of seven hours. WisDOT provided attendees
      with a handout ‘that included a summary of project purpose and
      need; alternatives and their impacts; information about upcoming
      activities and contacts; frequently asked questions and responses;
      and a comment form.’ Attendees could also walk around the room
      and view exhibits about the project. Representatives from WisDOT
      attended the open house and ‘were available to explain project
      alternatives, answer questions, and explain procedures for
      providing testimony.’ However, the format that WisDOT used did
      not permit members of the public to publicly express their views
      directly to WisDOT representatives or to other members of the
      public. Rather, WisDOT required those who wished to express an
      opinion or make a suggestion to either dictate their comments in
      private to a court reporter or complete written comment forms.

Id. at 895 (record citations omitted).

      In his analysis, Judge Adelman found that “a public hearing must allow

citizens an opportunity to express their views in front of agency representatives

and other citizens.” Id. at 896. He concluded “[t]he open house held by WisDOT

did not afford such an opportunity,” because “it offered no opportunity for one




                                         11
citizen to learn about the views of a fellow citizen, no opportunity for one citizen

to influence another.” Id.

      In contrast, the hybrid hearing in this case afforded citizens the

opportunity to influence one another in the auditorium forum setting. Section

six of the Final EIS details the November 13, 2012 proceedings. Final EIS at

§6.1; AR1460. The event lasted from four p.m. until eight p.m., and at five

p.m., the hearing’s chairman convened “a formal hearing in the school’s

auditorium” where citizens provided “public testimony to a panel of project

representatives.” Id. The plaintiffs do not argue that the agencies barred any

members of the public from attending this auditorium hearing. Rather, they

argue that by hosting other activities at the same time as this auditorium

hearing, the citizens who attended the auditorium hearing lost the opportunity

to influence a fellow citizen who chose to be in another room.

      Neither the statute, the implementing regulation, nor Judge Adelman’s

Highway J decision provide citizens with a right to influence all other interested

citizens. Judge Adelman’s decision held only that the procedure must give

citizens “an opportunity to express their views in front of agency representatives

and other citizens.” 656 F. Supp. 2d at 896 (emphasis added). Here, interested

citizens had just such an opportunity; the auditorium hearing gave interested

citizens the opportunity to influence the agency representatives and those

other individuals who chose to attend the auditorium hearing. The fact that

one or more citizens chose to attend other presentations going on at the same

time does not change the fact that they had the opportunity to attend the

                                        12
auditorium hearing. The answer to the question of whether the defendants held

a “public hearing” does not turn on whether anyone chooses to attend that

hearing—the question is whether they had the opportunity to do so. The hybrid

hearing qualified as a “public hearing.”

             2.    The final EIS’s definition of the project’s purpose

      The plaintiffs next argue that the defendants violated NEPA by using the

process of creating an EIS only to justify an earlier plan, instead of aiding in

agency decision-making. Dkt. No. 31 at 22. They argue that the defendants

eliminated all the two-lane alternatives (thus removing them from further

environmental scrutiny) for the project’s northern section solely because those

alternatives did not comport with decades-old transportation plans. Id. at 20.

This, the plaintiffs contend, shows that the Final EIS defined the purpose and

the need of the project so narrowly so that only the desired, four-lane

alternative fit its requirements. Id. at 21.

      The defendants respond that the project’s history constituted only part of

their decision to eliminate the two-lane alternatives. Dkt. No. 37 at 13

(emphasis added). They assert that other factors included “regional/local

transportation and land use planning, traffic demand, safety concerns, existing

roadway deficiencies, system linkage, and environmental aspects.” Id. (citing

Final EIS §1.3, at AR1061).

      The defendants also argue that the plaintiffs view the project in a

vacuum; the Southeastern Wisconsin Regional Planning Commission has

included some form of this bypass in its regional Transportation Improvement

                                         13
Program since 1974. Id. (citing Final EIS §1.3, at AR1061). The defendants

state that this commission develops these programs to ensure a comprehensive

and coordinated approach to local, regional and state transportation planning,

and that NEPA does not require the agencies to analyze their project without

regard to these planning activities. Id. at 14. The defendants also cite cases

where courts have upheld Environmental Impact Statements whose primary

purposes and needs focused on transportation and safety issues. Id. at 14-15

(collecting cases).

      For each two-lane alternative, the agencies listed several reasons beyond

the project’s history as justifications for their rejection. See Final EIS §2.3.1—

2.3.3, at AR1107-08; Final EIS §2.4.2.1 – 2.4.2.4, at AR1116-1122 (e.g. at

AR1118: “The [2-Lane on Existing Alignment with Limited Intersection

Improvements Alternative] was eliminated because it would not adequately

accommodate future traffic volumes, would not be as safe as the off-alignment

alternatives, would displace more homes than the 2-Lane Off-Alignment

Alternative, and has less support than the other alternatives.”). This court

must accept those reasons at face value; a reviewing court’s role is not to

question the listed reasons of the agency. In re Subpoena Duces Tecum Served

on Office of Comptroller of Curency, 156 F.3d 1279, 1279-80 (D.C. Cir. 1998)

(“When a party challenges agency action as arbitrary and capricious, the

reasonableness of the agency’s actions is judged in accordance with its stated

reasons.”); see also Spiller v. White, 352 F.3d 235, 242 (5th Cir. 2003).




                                        14
      Further, in the Final EIS, the agencies detailed the different

considerations underlying the project’s purpose and need. Final EIS at §1.3.

Those considerations included project history (§1.3.1), transportation and land

use planning (§1.3.2), traffic demand (§1.3.3), truck traffic (§1.3.4), highway

capacity (§1.3.5), safety (§1.3.6), roadway characteristics and deficiencies

(§1.3.7), system linkage (§1.3.8), and environmental and socioeconomic aspects

(§1.3.9). Final EIS §1.3, at AR1068-1085. Taking into account all of these

considerations, the agencies found that “[a] more reliable north-south arterial

on the west side of Waukesha is necessary to connect the area south of

Waukesha with I-94.” Final EIS §1.4 at AR1085.

      The defendants both (a) considered more than just the project’s history

in defining their purpose and need and (b) rejected the two-lane alternatives for

many reasons, not just because they did not comport with old transportation

plans. The plaintiffs disagree with the agencies’ conclusions, but the agencies’

definition of the project’s purpose and need does not constitute clear error. See

Envtl. Law & Policy Ctr., 470 F.3d at 682.

            3.     Considering a combination of alternatives

      The plaintiffs next allege that by failing to consider whether a

combination of alternatives might meet the project’s legitimate objectives, the

defendants violated NEPA. Dkt. No. 31 at 23. The plaintiffs state that while the

defendants rejected “non-build” alternatives because those alternatives

wouldn’t individually address safety and traffic demand concerns, they failed to

(and needed to) consider whether some combination of those measures could,

                                        15
together, achieve the project objectives. Id. at 23-24 (emphasis added). They list

two cases discussing the failure to consider a combination of alternatives:

Davis v. Mineta, 302 F.3d 1104, 1122 (10th Cir. 2002) and Utahns for Better

Transp. v. U.S. Dep’t of Transp., 305 F.3d 1152, 1170-71 (10th Cir. 2002).

      The defendants counter that they were obligated only to evaluate all

reasonable alternatives, and that an alternative is reasonable only if it will

bring about the end of the federal action. Dkt. No. 37 at 16 (emphasis added).

They argue that they did not have to analyze every conceivable alternative

action in the EIS. Id. at 17-18 (citing City of Carmel-By-The-Sea v. U.S. Dep’t of

Transp., 123 F.3d 1142 (9th Cir. 1997) (“The Environmental Impact Statement

need not consider an infinite range of alternatives, only reasonable or feasible

ones.”)).

      NEPA established the Council on Environmental Quality (“CEQ”) to

promulgate regulations implementing the statute. See 42 U.S.C. §4342. One

such regulation, 40 C.F.R. §1502, prescribes the required contents of an EIS.

That section mandates that “agencies shall: (a) Rigorously explore and

objectively evaluate all reasonable alternatives, and for alternatives which were

eliminated from detailed study, briefly discuss the reasons for their having

been eliminated.” 40 C.F.R. §1502.14. While alternatives analysis is “the heart

of the environmental impact statement[,]” 40 C.F.R. §1502.14, “[a]gencies are

not required to consider alternatives that would not serve the reasonable

project purpose.” Coalition to Protect Cowles Bog Area v. Salazar, No. 2:12-CV-

515, 2013 WL 3338491, at *11 (N.D. Ind. July 2, 2013). The Seventh Circuit

                                        16
has further elaborated that “[a]n agency is required to address three questions

in considering alternatives. ‘First, what is the purpose of the proposed project

(major federal action)? Second, given that purpose, what are the reasonable

alternatives to the project? And third, to what extent should the agency explore

each particular reasonable alternative?’” Mineta, 349 F.3d 938 at 960-61

(quoting Simmons v. United States Army Corps of Eng’rs, 120 F.3d 664, 668

(7th Cir. 1997)).

      As recounted above, the agencies proffered a two-pronged purpose for the

project: (1) improve safety by providing a roadway that meets current design

standards; and (2) accommodate traffic demand generated by existing and

planned development within and outside the study corridor. Final EIS §1.2 at

AR1060. Section two of the Final EIS contains the agencies’ discussion of

proposed alternatives and lists reasons as to why agencies found them not to

meet the project’s purpose. Final EIS §2 at AR1100-78. Among others, the

agencies screened a “No-Build” alternative, a “Transportation Demand

Management” (“TDM”) alternative, a “Transportation System Management”

(“TSM”) alternative, and a “No-Build-Improve” alternative in the Final EIS

§§2.3.1, 2.3.2, 2.3.3, and 2.4.1.4 at AR1107-08; AR1115.

      The “No-Build” alternative would have involved “[r]outine maintenance”

and “would have [had] minimal environmental effects and construction cost.”

Final EIS §2.3.1 at AR1107. The agencies dismissed it as a reasonable course

of action, however, because it would not “address project purpose and need




                                       17
with respect to safety concerns, existing highway deficiencies, and future traffic

demand.” Final EIS §2.3.1 at AR1107.

      The “TDM” alternative discussed various forms of proposed public transit

systems, including a commuter rail system from Oconomowoc to Milwaukee, a

potential light-rail/bus guideway from Waukesha to Milwaukee, and increased

freeway and non-freeway bus routes. Final EIS §2.3.2 at AR1107. In laying out

this alternative, the agencies reasoned that even with the proposed increase in

public transit, traffic volumes in the study area were expected to increase

twenty-three to fifty-six percent by 2035, and some segments of County TT

already carried more traffic than they were designed to handle. Id. The agencies

concluded that “the TDM Alternative alone would not fully address project

purpose and need with respect to safety concerns, existing highway

deficiencies, and future traffic demand. Therefore the TDM Alternative is not

considered a reasonable course of action and has been eliminated from

consideration as a stand-alone alternative.” Id.

      The TSM alternative included implementing “coordinated signal timing”

and turn lanes. Final EIS §2.3.3 at AR1108. The Final EIS stated that

“Waukesha County has implemented several TSM measures in and adjacent to

the project area . . . .” Id. But, like the previous alternatives, the agencies

concluded that “the TSM Alternative alone would not fully address project

purpose and need with respect to safety, existing deficiencies, and future traffic

demand. Therefore, the TSM Alternative is not considered a reasonable course




                                         18
of action and has been eliminated from consideration as a stand-alone

alternative.” Id.

      The “No-Build Improve” alternative sought to “maintain two lanes along

the entire route within the current two lane footprint.” Final EIS §2.4.1.4 at

AR1115. Its most significant improvements proposed adding left turn lanes

where needed; adding stop signs/lights, reducing speed limits and improving

signage where needed for safety reasons; and improving the Madison/County

TT intersection to minimize the steep hill before the stop sign. Id. The

defendant agencies rejected this alternative for three reasons: (1) it would not

meet all minimum standards along the length of the alternative; (2) it would

not accommodate growing traffic volumes along the corridor; and (3) “it would

not be as safe as the other 2-lane alternatives or the 4-lane roadway because

intersections would not be improved to the same extent and the roadway may

not uniformly meet WisDOT’s minimum 2-lane standards.” Id. at AR1121.

      The defendants properly outlined the reasonable alternatives and stated

the reasons why each proposed alternative would not meet the project’s

purposes and needs. The CEQ regulations mandate only that agencies “briefly

discuss” why they dismissed the alternative as unreasonable. 40 C.F.R.

§1502.14. The EIS provided those brief discussions.

      Despite the extensive administrative record, the plaintiffs insist that the

defendants should have “consider[ed] whether traffic growth concerns could be

met by implementing one or more non-build alternatives or two-lane

alternatives for at least parts of the route, along with the ‘No-Build Improve,’

                                        19
three-lane and other alternatives offered in comments.” Dkt. No. 31 at 24. They

rely on two cases from the Tenth Circuit to support their argument that the

defendant agencies must consider alternatives in combination.

      The project at issue in Davis v. Mineta, 302 F.3d 1104 (10th Cir. 2002)

involved “the creation of a new freeway interchange at Interstate 15 and 11400

South; the construction of a new bridge over the Jordan River at 11400 South;

and the widening and extension of existing 11400 South.” Id. at 1110. The

Tenth Circuit found that the agencies erred in failing to consider whether TSM

and/or mass transit could, together with alternative road transit, meet project

goals. Id. at 1121-22. The Tenth Circuit noted that various reports in the

record found (a) that “TSM could significantly contribute to traffic management

in the area,” and (b) that “mass transit in any number of iterations is

apparently under active consideration in this area by a number of jurisdictions

involved.” Id. at 1122. The court concluded that the record did not demonstrate

that those options were too “remote, speculative, impractical or ineffective” so

as to be considered unreasonable. Id. Instead, those options required more

detailed analysis. Id.

      In the second case, Utahns for Better Transp. v. U.S. Dep’t of Transp.,

305 F.3d 1152 (10th Cir. 2002), the project plan “call[ed] for improving and

expanding Interstate 15, expanding transit, and constructing the Legacy

Parkway.” Utahns, 305 F.3d at 1161. The Tenth Circuit found the agencies’

Final EIS inadequate because it failed to take “a hard look at whether public

transit could alleviate the immediacy of the need for the I-15 expansion or

                                       20
Legacy Parkway construction.” Id. at 1170. The court found that public transit

could not be dismissed as speculative or ineffective when the Final EIS itself

relied on public transit “to meet 12 percent of the 2020 demand and maybe the

additional 10 percent of demand that will not be met under the Shared

Solution.” Id.

        The Tenth Circuit also found that the Final EIS “fail[ed] to consider

integrating the construction of the Legacy Parkway with the expansion of

public transit as a reasonable alternative.” Id. at 1170. It said that the agencies

had not responded to comments in the record by the Federal Transit

Administration and others that discussed the significant savings to be gained

by building the Legacy Parkway and expanding public transit simultaneously.

Id. at 1170-71. Thus, failing to consider the combination of public transit and

Legacy Parkway construction rendered the Final EIS inadequate. Id. at 1171.

        In both cases, Tenth Circuit found that the record supported the

proposed alternatives as being potentially effective in remedying the project’s

purpose and need. It concluded that failing to further study such promising

alternatives alone or in combination rendered the environmental documents

inadequate. Davis 302 F.3d at 1122; Utahns for Better Transp., 305 F.3d at

1171.

        That is not the case here. Here, the record shows that the plaintiffs’

proposed alternatives would be ineffective in fulfilling the project’s purpose and

need. Nothing indicates that a combination of the alternatives would

adequately address the project’s purpose and need. Without grounds in the

                                         21
record for concluding that some combination of alternatives might be effective,

the court finds that the defendants’ failure to consider a combination of

individually ineffective alternatives did not constitute clear error in violation of

the CEQ regulations.

             4.    The need for a four-lane highway along the entire project
                   length

      The plaintiffs note that for a stretch of the project—from Rolling Ridge

Drive proceeding southward to Summit Avenue—the Final EIS states that the

crash rates are lower than the statewide average. Dkt. No. 31 at 24.

Accordingly, they argue that safety concerns cannot justify a four-lane highway

for this stretch of road. Id. Because alternative plans could address traffic

concerns for this stretch of road, plaintiffs allege that the Final EIS failed to

explain why a four-lane highway is necessary along this stretch. Id. at 25.

       Section 2.4.2 of the Final EIS explained that a transportation firm,

Strand Associates, conducted a “Road Safety Audit” on the project corridor for

the WisDOT in 2011. Final EIS, §2.4.2 at AR1116. The Road Safety Audit

evaluated crash risks for the two-lane and four-lane alternatives, and

concluded that:

      [e]xpanding intersections to provide four through lanes to meet
      operations criteria would result in a corridor that frequently
      expands from two lanes to four, only to taper back to two
      lanes. The frequent tapers and route inconsistency could
      increase the risk of crashes compared to a consistent 4-lane
      corridor, particularly for unfamiliar drivers.

Final EIS §2.4.2 at AR1118 (emphasis added). Contrary to the plaintiffs’

assertions, the agencies listed a reason for selecting a four-lane option for the

                                         22
entire stretch of project corridor. The court does not find clear error in the

agencies’ reliance on this finding to justify four lanes along the entire corridor.

             5.    The “No Action” alternative

      The plaintiffs argue that the Final EIS arbitrarily and capriciously

rejected the “No Action” alternative by failing to provide evidence establishing

the need for any action at all. Dkt. No. 31 at 25. The plaintiffs maintain that an

EIS must “‘articulate a reason for its action that demonstrates a ‘rational

connection between the facts found and the choice made,’” by “cogently

explaining why it has exercised its discretion in a given manner.” Id. at 25-26

(quoting Owner-Operator Indep. Drivers Ass’n., Inc. v. Fed. Motor Carrier

Safety Admin., 656 F.3d 580, 588 (7th Cir. 2011)).

      The plaintiffs say that the Final EIS assumes longer traffic delays on

County TT than actually exist, and argue that the FHWA received comments

suggesting that Highway TT does not fit the characteristics of a low “Level of

Service” road. Id. at 26. The plaintiffs also fault the Final EIS for not discussing

the possibility of increasing speed limits and not addressing whether the

existing hills in fact correlate with increased accidents in the area. Id. at 27.

      The defendants respond that they used standard procedures to evaluate

current and future traffic and safety data. Dkt. No. 37 at 19. They note that

they are under no obligation to take user experience into consideration. Id.

      At §1.3.5.1, the Final EIS discussed the guidelines and the methodology

behind assigning a highway a particular “Level Of Service” rating. Final EIS

§1.3.5.1 at AR1069. The record shows that various parameters factor into the

                                         23
Level of Service calculation, such as “[average daily traffic] volumes, peak-hour

volumes, truck percentages, number of driving lanes, lane widths, vertical

grades, passing opportunities, presence or absence of traffic signals, and

access type/spacing.” Id. As the defendants note, the court is not a

professional transportation analyst. It declines to critique the agencies’

methodology in reaching its Level of Service determination.

      The Final EIS also discusses the roadway’s characteristics and

deficiencies. Final EIS §1.3.7 at AR1077. It specifically mentions that “the

project corridor has 19 hills that exceed WisDOT’s maximum desired grade of

5% for rural arterials . . . [a]ll 10 locations on County TT that exceed the

recommended maximum grade also have crash rates that exceed the statewide

average rate.” Id. at AR1079.

      The court cannot conclude that the agencies arbitrarily and capriciously

dismissed the no-action alternative on safety grounds. The court’s role is only

to ensure that the agencies took a “hard look” at environmental consequences,

not to act as a transportation data analyst. See Mineta, 349 F.3d at 953. The

record reflects that the agencies conducted safety analyses using empirical

data. See Final EIS §1.3.5 at AR1069-1079. The record also shows that the

agencies used the Road Safety Audit to evaluate the relative safety implications

of different alternatives. Id. That audit included a site visit, a Crash Risk

Assessment Workshop and an analysis using Hi-Safe software to make

quantitative predictions. See AR29376-29397-9. Because the agencies made a




                                         24
considered decision to reject the no-action alternative, the court will not

second-guess its wisdom on this narrow scope of review.

            6.      The “No-Build Improve” alternative

      The plaintiffs argue that the Final EIS rejected the “No-Build Improve”

alternative on safety grounds without conducting modeling for this alternative.

Dkt. No. 31 at 27. They assert that the defendants arbitrarily and capriciously

rejected the “No-Build Improve” on safety grounds. Id. at 27-28. The plaintiffs

also assert that the Final EIS did not address the Environmental Protection

Agency’s (“EPA”) concerns with the Draft EIS regarding the no-build improve

safety discussion. Id. at 28.

      The defendants respond that the Road Safety Audit in the Final EIS

evaluated a two-lane alternative that was similar enough to the No-Build

Improve alternative to support the agencies’ analyses and conclusions. Dkt. No.

37 at 20; see Final EIS §2.4.2.4 at AR1121-22. As for the EPA’s concerns, the

defendants note that the EPA recommended an estimate of projected crash

rates, and that the agencies added estimated crash rates to the traffic safety

discussion in Section 3.5.2 of the Final EIS. Id. at 9; see AR1209-14.

      The Final EIS states that “[t]he [Road Safety Audit] did not analyze the

No Build Improve Alternative. However, the alternative is similar to the 2-lane

On Alignment Alternative and would be expected to share its crash

characteristics . . . .” Final EIS §2.4.2.4, at AR1120-22. The plaintiffs are

correct that the FHWA did not include the “No-Build Improve” alternative in the

Road Safety Audit, but they offer no argument as to why the “No-Build

                                        25
Improve” alternative would differ significantly from the “2-Lane, On-Alignment”

alternative. The plaintiffs cite Highway J, in which Judge Adelman concluded

that an agency must either model an alternative “to confirm their suspicion

that it is not different from another alternative or explain the basis for not doing

so.” Highway J, 656 F. Supp. 2d at 891 (emphasis added). Here, the defendants

did explain their reasoning: they expected the “No-Build Improve” alternative to

share the same crash characteristics as the “Two-Lane, On-Alignment”

alternative. Final EIS §2.4.2.4 at AR1121-22. The plaintiffs articulated their

reasoning and the court does not find clear error in this decision.

             7.    Indirect and cumulative impacts of the project

      The plaintiffs argue that the “hard look” required by NEPA must include

a discussion of the indirect impacts of the project. Dkt. No. 31 at 30. They

assert that the Final EIS’s conclusory dismissal of the project’s indirect impacts

was deficient, because it did not take into account the incremental impact that

the highway expansion would have on urbanization and development in the

area. Id. at 32.

      As for cumulative impacts, the plaintiffs allege that the Final EIS didn’t

consider commercial development, air quality or noise impacts and instead

summarily stated that there would be no cumulative impacts associated with

the project. Id. (citing Final EIS §3.4.4 at AR1199). The plaintiffs state that the

Final EIS impermissibly ignored whether alternative plans may keep Pebble

Creek’s “directly connected imperviousness” below 10%, the threshold after

which the index of biotic integrity scores decline dramatically. Id. at 33.

                                        26
      Under CEQ regulations, indirect impacts are those “caused by the action

and are later in time or farther removed in distance, but are still reasonably

foreseeable.” 40 C.F.R. §1508.8. Cumulative impacts, on the other hand,

regard “the impact on the environment which results from the incremental

impact of the action when added to other past, present, and reasonably

foreseeable future actions.” 40 C.F.R. §1508.7. “Cumulative impacts can result

from individually minor but collectively significant actions taking place over a

period of time.” Id.

      While the plaintiffs contend that the defendants abdicated their duty to

examine indirect impacts, the record does not support that contention. The

Final EIS §3.3, at AR1187-1195 discusses: (a) that surrounding land in the

Pebble Creek corridor is either wetland or floodplain (or both) and, therefore, is

protected by floodplain and shoreland-wetland zoning (AR1194); (b) how the

project would induce primarily residential growth, and that residential

development already had occurred in anticipation of the project (AR1195); (c)

how environmental features limit areas for residential or commercial

development (AR1195) and (d) that “the overall air quality should improve

because of reduced idling times.” AR1193. Given these efforts to determine the

project’s indirect and cumulative effects, the court cannot conclude that the

defendants deficiently scrutinized the project.

      The agencies also considered water quality in the Final EIS at Section

3.4.6; regarding the plaintiffs’ argument, it concluded:

      Waukesha County determined that the direct connected
      imperviousness in 2010 without the preferred alternative was 8.7
                                        27
      percent and with the preferred alternative it would be 9 percent. By
      remaining below the 10 percent threshold described in the Pebble
      Creek Watershed Protection Plan, it is reasonable to expect that
      the Waukesha Bypass’ preferred alternative would not adversely
      affect water quality in Pebble Creek to an extent that it would
      adversely affect the health of the creek’s fishery.

Final EIS, §3.4.6 at AR1201-02. The defendants did compare the preferred

alternative against a no action alternative about water quality. NEPA does not

impose substantive requirements requiring the agency to choose the alternative

with the least water quality impact. Mineta, 349 F.3d at 953. NEPA imposes

procedural hurdles that, in these regards, the defendants satisfied.

            8.     Scope of the study area for cumulative impacts analysis.

      The plaintiffs contend that the Final EIS improperly constrained the

study area surveyed for cumulative impacts analysis. Dkt. No. 31 at 34. The

plaintiffs point to a 1997 CEQ Guidance statement which instructed that

“cumulative effects analysis should be conducted on the scale of human

communities, landscapes, watersheds, or airsheds.” Id. at 35. They argue that

the defendants improperly selected the Pebble Creek watershed—a sub-

watershed of the Fox River Basin—for their cumulative effect analysis. Id. They

allege that drawing the line for consideration of cumulative impacts “with no

explanation” is arbitrary and capricious. Id. The plaintiffs also argue that the

Final EIS ignored the EPA’s comment on the Draft EIS that called for a

consideration of the WIS 59 highway widening project and WIS 83 highway

widening project in the cumulative impacts analysis. Id. at 37.

      The Final EIS stated the agencies’ reasoning for selecting the Pebble

Creek Watershed at §3.4.2:
                                        28
      The Pebble Creek Watershed (shown on Exhibit 3-12) was
      selected for this analysis for two reasons: (1) as discussed
      below, wetlands, groundwater and primary environmental
      corridor are the key resources evaluated in the cumulative
      effects analysis; and (2) the watershed’s boundaries include the
      project area and the area west of the project area that is most
      likely to experience development.

AR1197-98; see also AR669-670 (defending the selection of the Pebble Creek

Sub-watershed as the scope of the cumulative impacts analysis in response to

a comment by the EPA). While the Final EIS did not discuss precisely why it

chose the Pebble Creek Watershed as opposed to the other boundaries, the

agencies did not fail to provide their reasoning. In the same CEQ Guidance

Statement that plaintiffs cite, the CEQ notes that:

      [i]t is not practical to analyze the cumulative effects of an action on
      the universe; the list of environmental effects must focus on those
      that are truly meaningful . . . . For cumulative effects analysis to
      help the decisionmaker [sic] and inform interested parties, it must
      be limited through scoping to effects that can be evaluated
      meaningfully.

COUNCIL ON ENVIRONMENTAL QUALITY, CONSIDERING CUMULATIVE EFFECTS UNDER THE

NATIONAL ENVIRONMENTAL POLICY ACT (January 1997), Table 1-2, p. 8

https://energy.gov/nepa/downloads/considering-cumulative-effects-under-

national-environmental-policy-act-ceq-1997 (last accessed Oct. 17, 2018).

      The defendants have not demonstrated that the agencies acted arbitrarily

and capriciously in selecting the Pebble Creek Sub-watershed.

            9.    Mitigation

      The plaintiffs argue that the Final EIS phrased many of its mitigation

commitments prospectively instead of definitively. Dkt. No. 31 at 38. For

example, the plaintiffs cite the Final EIS at §3.4.5: “Waukesha County is
                                        29
investigating a wetland mitigation bank in the Pebble Creek[,]” [present tense],

and the Final EIS at §3.16.3: “[i]n the design phase, [agencies] will investigate

measures to minimize wetlands impacts,” [future tense]. Id.; see Final EIS

§3.4.5 at AR1200; Final EIS §3.16.3 at AR1304-05.

      The defendants respond that the ROD (see AR13-19) contained a detailed

description of the project’s mitigation, monitoring and enforcement efforts. Dkt.

No. 37 at 24. As to the prospective phrasing of the mitigation measures, the

defendants state that, at the early stage of the design process, the creators of

the Final EIS and ROD did not have enough details to make final decisions on

the particular mitigation and/or best management practices that will be most

effective in mitigating the project’s environmental effects. Id.

      The ROD details discussion on the mitigation efforts of the project. ROD

at AR13-19. The plaintiffs’ argument is semantic. Although the defendants

stated what they were doing, and what they would do, the plaintiffs object that

the defendants did not promise, or contractually bind themselves, to take

certain mitigation measures. But phrasing mitigation strategies as prospective

is not arbitrary, capricious or contrary to law; in fact, the Supreme Court has

held that “it would be inconsistent with NEPA’s reliance on procedural

mechanisms—as opposed to substantive, result-based standards—to demand

the presence of a fully developed plan that will mitigate environmental harm

before an agency can act.” Robertson, 490 U.S. at 353 (finding that the Court

of Appeals erred in finding that NEPA “entail[ed] the further duty to include in

every EIS a detailed explanation of specific measures which will be employed to

                                         30
mitigate the adverse impacts of a proposed action.”) (internal quotations

omitted) (emphasis in original). By phrasing several mitigation commitments as

prospective rather than definite, the defendants did not act arbitrarily,

capriciously or contrary to law.

            10.    Delegating mitigation

      The plaintiffs argue that the defendants did not undertake an

independent examination of what mitigation efforts the agencies should take.

Dkt. No. 31 at 39. They contend that the defendants relied exclusively on the

EPA and Army Corps of Engineers’ “uncritical” concurrence with a mitigation

memo drafted by project administrators. Id. at 41. The plaintiffs note that, after

the project re-design, the agencies discarded a mitigation condition that the

Army Corps’ of Engineers had previously mandated. Id. at 40. The plaintiffs

also say that because the re-design increased the amount of damage to upland

habitat that would result from the project, the defendants’ reliance on the Army

Corps’ concurrence with their mitigation strategy violated NEPA. Id.

      It appears that after finalizing the Final EIS and ROD, the defendants

submitted a request for a wetland fill permit from the Army Corps of Engineers

under the Clean Water Act. Least Environmentally Damaging Practicable

Alternative (“LEDPA”) Memo p. 2-3 at SAR29904-05. Because the project would

impact a wetland (Wetland-8), the Corps imposed the following mitigation

conditions for the project before the Corps would issue a permit: (1) “Preserve

an offsite fen within the Upper Fox River Watershed to mitigate for impacts to

W-8; (2) Permanent, legal protection of the interior forest habitat and

                                       31
surrounding uplands on Buzz Hardy property; and (3) Mitigate for trees lost in

the primary environmental corridor upland woods south of Sunset Drive.” Id. at

2, SAR29904-05. In response, the defendant agencies re-designed the project

to the Rotated Pebble Creek West alignment. Id. at 3, SAR29905. This redesign

avoided impacting Wetland-8, which meant that they were no longer required

to obtain a wetland fill permit from the Corps. Id. at 4-5, SAR29905-06.

      The Corps imposed its original mitigation conditions based on the

project’s impacts on Wetland-8. Id. at 2, 29904-05. Once the redesign avoided

that impact, both the EPA and the Corps concurred with the agencies’

mitigation strategy and no longer required the permanent, legal protection of

the interior forest habitat and surrounding uplands on the Buzz Hardy

property. See EPA Letter, June 6, 2016 at SAR29922-23 (“Based on EPA’s

review of the re-evaluation, the County’s letter, and U.S. Army Corps of

Engineers’ letter dated April 25, 2016 . . . EPA has determined that permanent,

legal protection of the Hardy woods should become a voluntary measure.”); see

also Department of the Army Letter, April 25, 2016, at SAR29920 (“We concur

with the lead agency finding that the Rotated PCW alternative proposed for the

southern segment represents the least environmentally damaging practicable

alternative . . . . While we do not find that legal protection of the upland forest

habitat is required to ensure that the Rotated PCW alternative remains the

LEDPA, it remains an environmental benefit worth pursuing.”)

      The Corps required the upland forest mitigation only because of the

project’s projected impacts to Wetland 8. Once the redesign avoided those

                                         32
impacts, it followed that the upland forest mitigation requirement would drop

from the picture. The court cannot conclude that the defendants impermissibly

delegated their NEPA duties to the Army Corps’ of Engineers. The record shows

that the agencies presented a detailed discussion of the Rotated Pebble Creek

West alignment in their memo to the Corps and to the EPA. See LEDPA at

SAR29903-29910. The defendants requested agency concurrence, and they got

it. While the new, Rotated Pebble Creek West alignment had greater upland

habitat impacts, it also avoided altogether the impacts to Wetland 8. The

court’s role is not to second-guess the expertise of the agency in its weighing of

certain environmental benefits as opposed to others; the court reviews only

whether the agency followed the procedures prescribed by NEPA. See Habitat

Educ. Ctr. Inc., 593 F. Supp. 2d at 1024.

            11.    Supplemental environmental impact statement

      The plaintiffs argue that the defendant’s reevaluation document

identified significant environmental impacts from the project’s redesign,

meaning that the redesign required a Supplemental EIS. Dkt. No. 31 at 42.

They note that the redesign called for an additional 11.2 acres of right-of-way

and that in the intervening time between the Final EIS and the reevaluation,

the defendant agencies identified approximately 6,500 tons of hazardous waste

located within the project corridor. Id. The plaintiffs complain that the

defendants ignored their obligation to analyze the environmental effects of

removing the 6,500 tons of waste by simply stating that the waste’s removal

would be a positive effect. Id. The plaintiffs note that the CEQ regulations

                                        33
require a Supplemental EIS whenever an impact is significant—positive or

negative. Dkt. No. 38 at 16. The plaintiffs also fault the defendants for failing to

discuss the CEQ regulations’ factors for determining whether a re-design will

have “significant” environmental effects. Id. (citing C.F.R. §1508.27).

      The defendants counter that the reevaluation document showed that the

relatively minor rotation lessened the adverse environmental impacts evaluated

in the Final EIS without causing other significant environmental impacts not

evaluated in the Final EIS. Dkt. No. 37 at 27. They also note that the

reevaluation concluded that the right-of-way changes would not significantly

change the environmental impacts of the project. Id. citing SAR29875.

       “CEQ regulations . . . impose a duty on all federal agencies to prepare

supplements to either draft or final Environmental Impact Statements if there

‘are significant new circumstances or information relevant to environmental

concerns and bearing on the proposed action or its impacts.’” Marsh, 490 U.S.

at 372 (1989) (citing 40 C.F.R. §1502.9(c)). When deciding whether to prepare a

supplemental EIS, the agency applies a “rule of reason,” and “need not

supplement an EIS every time new information comes to light after the EIS is

finalized.” Id. at 373. As for a court reviewing the agency’s decision, the

Supreme Court has concluded that the APA’s “arbitrary and capricious

standard of §706(2)(A) governs a court’s review of the ‘narrow question’ of

whether an Environmental Impact Statement needed to be supplemented and

should be set aside.” Id. at 375-76.

      40 C.F.R. §1502.9(c) provides that:

                                        34
      (1) Agencies shall prepare supplements to either draft or final
      environmental impact statements if (i) the agency makes
      substantial changes in the proposed action that are relevant to
      environmental concerns; or (ii) there are significant new
      circumstances or information relevant to environmental concerns
      and bearing on the proposed action or its impacts.

40 C.F.R. §1502.9(c). At 40 C.F.R. §1508.27, the CEQ regulations define the

considerations by which agencies determine whether an impact will be

“significant.” “Significance” under §1508.27 has both “context” and “intensity”

considerations. As for “intensity,” 40 C.F.R. §1508.27(b) lists ten factors for

agencies to consider. Paraphrased, those factors are:

      (1) Impacts that may be both beneficial and adverse;
      (2) The degree to which the proposed action affects public health or
      safety;
      (3) Unique characteristics of the area;
      (4) The degree to which the effects on the quality of the human
      environmental are likely to be controversial;
      (5) The degree to which the possible effects on the human
      environment are highly uncertain or involve unique or unknown
      risks;
      (6) The degree to which the action may establish a precedent;
      (7) Whether the action is related to other actions with individual
      insignificant but cumulatively significant impacts;
      (8) The degree to which the action may adversely affect significant
      sites or important resources;
      (9) The degree to which the action may adversely affect an
      endangered or threatened species in the ESA; and
      (10) Whether the action threatens a violation of law.

      While the defendants’ reevaluation document did not include citations to

the Code of Federal Regulations, the document considers the above factors. In

Section Five, “Affected Environment and Environmental Consequences,” the

reevaluation contains topic headers that specifically address certain of the

factors listed in 40 C.F.R. §1508.27(b). SAR29873. Section 5(A), “Affected


                                        35
Environment Changes,” considered whether the redesign would affect “any

impact categories (e.g. transportation infrastructure, protected resources, land

use plans, etc.),” which corresponds to 40 C.F.R. §1508.27(b)(8). Id. Section

5(B) “Law, Rule, Code Changes” considered whether any changes to laws, rules,

or codes that could affect any impact categories, which corresponds to factor

40 C.F.R. §1508.27(b)(10). Id. Section 5(E) “Social and Cultural Impacts”

considered the ways in which the re-design may impact the human

environment, which corresponds to 40 C.F.R. §1508.27(b)(4) and (b)(5). Id., at

SAR29876. Sections 5(J)(K)(L)(M) & (O) all considered different, unique land

characteristics of the area, which corresponds to factor 40 C.F.R.

§1508.27(b)(3). Id. at SAR29878-83. And Section 5(N) “Threatened and

Endangered Species (T&E) Impacts” considered whether there are any

threatened or endangered species in the study area, corresponding to 40 C.F.R.

§1508.27(9). Id. at SAR 29882. The plaintiffs’ contention that the defendants

failed to consider the significance factors of the CEQ regulation is not

supported by the record.

      As for whether the redesign’s new right-of-way requirements were not

significant, the court cannot conclude that the defendants reached that

decision arbitrarily. Section 5(D) of the reevaluation (along with Tables 1 and 2

of the reevaluation (SAR29874-29875)) explicitly detail the changes in the

right-of-way and conclude that: “the new right of way required as a result of

this re-evaluation are [sic] not significant impacts. Most of the new right-of-way




                                        36
required as part of this re-evaluation is strip takings resulting in minor impacts

to properties and do not impact the use of the property.” Id. at SAR29875.

      As for the plaintiffs’ charge that the defendants failed to analyze the

discovery of 6,500 tons of toxic waste, the reevaluation document noted that

this discovery “was not the result of the Rotated Pebble Creek West alignment.”

Id. at SAR 29884. It then cites and provides a concurrence letter from the

Wisconsin DNR that approved of the removal of the contaminated soil.

Appendix D to Reevaluation, Ltr. To Mark Walter (Jan. 28, 2016) at SAR29930.

The reevaluation document further concludes that “this removal of hazardous

waste due to grading and construction of an underpass for the Glacial Drumlin

State Trail is not a significant impact.” Id.; see also Comment 15, SAR 30007-

08 (agency response to comment charging that the waste is a significant

impact).

      The record shows that the defendants undertook significant analysis of

the project’s redesign before concluding that the re-design did not require a

Supplemental EIS. See SAR29871-29892. The court cannot conclude that the

defendants violated NEPA in this regard.

            12.     The Endangered Species Act

      Finally, the plaintiffs contend that the defendants didn’t properly consult

with the Fish and Wildlife Service (“FWS”) regarding the impacts of the project

on the Northern Long-Eared Bat. Dkt. No. 31 at 47. They allege that no surveys

accounted for the effects of the project’s redesign on the bats’ habitat. Id. at 48.

They further argue that the Wisconsin DOT performed deficiently brief surveys

                                        37
of the bats’ habitat in August 2015 and that the Wisconsin DOT did not share

these August 2015 surveys with the FWS. Id. Thus, the plaintiffs conclude, the

FWS arbitrary and capriciously concurred with the Wisconsin DOT by not

relying on the best available science. Dkt. No. 31 at 47 (citing 16 U.S.C.

§1536(a)(2); 50 C.F.R. §402.14(d) (“Federal agency requesting formal

consultation shall provide the [FWS] with the best scientific and commercial

date available . . . for an adequate review of the effects that an action may have

upon listed species or critical habitat.”))

      “The Endangered Species Act of 1974 (ESA), 87 Stat. 884, as amended,

16 U.S.C. §1531 et seq., is intended to protect and conserve endangered and

threatened species and their habitats.” Nat’l Ass’n of Home Builders v.

Defenders of Wildlife, 551 U.S. 644, 651 (2007). “Section 7 of the ESA

prescribes the steps that federal agencies must take to ensure that their

actions do not jeopardize endangered wildlife and flora.” Id. at 652. Section

7(a)(2) of the statute provides, in relevant part, that “[e]ach Federal agency

shall, in consultation with and with the assistance of the Secretary, insure that

any action authorized, funded, or carried out by such agency . . . is not likely

to jeopardize the continued existence of any endangered species or threatened

species . . . .” 16 U.S.C. §1536(a)(2).

      A separate section of the ESA, Section 4(d), provides that “whenever any

species is listed as a threatened species pursuant to subsection (c) of this

section, the Secretary [of the Interior] shall issue such regulations as he deems

necessary and advisable to provide for the conservation of such species.” 16

                                          38
U.S.C. §1533(d). Here, the FWS issued a Final 4(d) Rule for the NLEB on

January 14, 2016. 81 F.R. 1900-01, 2016 WL 147856 (Jan. 14, 2016).

      In May 2016, the FWS issued a “Programmatic Biological Opinion for

Transportation Projects in the Range of the Indiana Bat and the Northern Long-

Eared Bat.” (“BO”) See SAR30256. The document stated that its purpose was to

“streamline the Endangered Species Act (ESA) consultation process that is

required when these projects may affect . . . the federally listed threatened

northern long-eared bat (Myotis septentrionalis) (NLEB); and promote better

conservation outcomes from these project [sic] for both species.” Id. at

SAR30262. This consultation document “provides advance USFWS

concurrence with ‘not likely to adversely affect’ (NLAA) determinations that are

consistent with these criteria, subject to project-level verification.” Id. at SAR

30262-63.

      On June 15, 2016, an agent with the Wisconsin DOT e-mailed the FWS

requesting approval of the proposed project. The e-mail stated that “WisDOT

intends to rely on the programmatic biological opinion developed for the final

4(d) rule and this submittal to satisfy our Section 7(a)(2) responsibilities, as

outlined in the streamlined consultation framework.” The request included the

following:

      In accordance with the final 4(d) rule issued for the northern long-
      eared bat, WisDOT has determined that the proposed activity,
      described in greater detail below, will not result in prohibited take
      of the NLEB. The activity involves tree removal, but will not occur
      within 0.25 miles of a known hibernacula, nor will the activity
      remove a known maternity roost tree or any other tree within 150
      feet of a known maternity roost tree from June 1—July 31.


                                         39
Id. In response, on July 15, 2016, an officer from the FWS concluded that

“[c]onditions and documentation for use of the northern long-eared bat final

4(d) rule have been properly implemented.” SAR29928.

      The plaintiffs have not alleged that the project will occur within .25 miles

of known hibernacula or that it will remove a known maternity roost tree or

any other tree within 150 feet of a known maternity roost tree from June 1 to

July 31. Instead, they argue that those metrics should not be enough to

conclude that the project will not adversely affect the bats. They provide no

authority showing why the 2015 acoustic surveys provide a superior scientific

metric than measuring the presence of hibernacula or maternity roost trees.

The plaintiffs have given the court no reason to question the expertise of the

FWS in its determination that the presence of hibernacula and maternity roost

trees supplied a superior metric for determining whether a project would result

in a prohibited take of the bats. See San Luis & Delta-Mendota Water Authority

v. Jewell, 747 F.3d 581, 602 (9th Cir. 2014) (“The determination of what

constitutes the ‘best scientific data available’ belongs to the agency’s ‘special

expertise . . . . When examining this kind of scientific determination, as

opposed to simply findings of fact, a reviewing court must generally be at its

most deferential.’” (quoting Baltimore Gas & Elec. Co. v. NRDC, 462 U.S. 87,

103 (1983) (emphasis in original)).

       The court cannot find that the agencies acted arbitrarily and

capriciously under the ESA.




                                        40
IV.   CONCLUSION

      The plaintiffs have not demonstrated that the agencies’ decisions and

actions were arbitrary, capricious, an abuse of discretion or otherwise not in

accordance with the law.

      The court DENIES the plaintiffs’ appeal of the agency decision. Dkt. No.

27.

      The court DENIES AS MOOT the plaintiffs’ motion for a telephonic

status conference. Dkt. No. 45.

      The court ORDERS the case DISMISSED.

      Dated in Milwaukee, Wisconsin this 18th day of October, 2018.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       41
